Order entered January 8, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01441-CV

                              SUSAN ANN FISHER, Appellant

                                              V.

                    MEDICAL CENTER OF PLANO, ET AL., Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-01024-2014

                                          ORDER
       Before the Court is the motion of Janet L. Dugger, official court reporter of the 296th

Judicial District Court, for an extension of time to file the reporter’s record in this case. By

opinion dated January 6, 2015 we dismissed the case for want of jurisdiction. Accordingly, we

DENY the motion for extension of time as moot.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE